CALLISTER, Justice.
Defendant husband appeals from a judgment dismissing his counterclaim and awarding the plaintiff wife a divorce, cus-1 tody of their minor child, $50 per month alimony, $50 per month child support, certain personal property and attorney’s fee. The lower court also gave judgment to plaintiff for the amount defendant was in arrears on an order pendente lite.
*27 We have carefully examined the record and cannot agree with defendant’s ■contention that the lower court abused its discretion. Under the testimony presented the lower court had ample justification in ■finding defendant guilty of mental cruelty entitling the plaintiff to the divorce. The evidence also sustains the court’s award as to custody, alimony, support money, property, and other matters contained in the •decree.
Affirmed. Costs to plaintiff.
HENRIOD, C. J., and McDONOUGH, CROCKETT and WADE, JJ., concur.